Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the amendment filed June 2, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 103
I.	Claims 1-4 and 21-22 have been rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1).
	The rejection of claims 1-4 and 21-22 under 35 U.S.C. 103 as being unpatentable over Amar et al. in view of Kjolseth et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 5 has been rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton 

Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Amar et al. in view of Kjolseth et al. as applied to claims 1-4 and 21-22 above, and further in view of Kobayashi et al. has been withdrawn in view of Applicant’s amendment.
 
III.	Claims 6, 10 and 23-25 have been rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1).
	The rejection of claims 6, 10 and 23-25 under 35 U.S.C. 103 as being unpatentable over Amar et al. in view of Kjolseth et al. as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claims 7 and 8 have been rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) 

as applied to claims 6, 10 and 23-25 above, and further in view of Goni-Urtiaga et al. (“Solid Acids as Electrolyte Materials for Proton Exchange Membrane (PEM) Electrolysis,” International Journal of Hydrogen Energy (2012 Feb 1), Vol. 37, No. 4, pp. 3358-3372).
	The rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Amar et al. as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. as applied to claims 6, 10 and 23-25 above, and further in view of Goni-Urtiaga et al. has been withdrawn in view of Applicant’s amendment.

V.	Claim 9 has been rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 23-25 above, and further in view of Goni-Urtiaga et al. (“Solid Acids as Electrolyte Materials for Proton Exchange Membrane (PEM) Electrolysis,” International Journal of Hydrogen Energy (2012 Feb 1), Vol. 37, No. 4, pp. 3358-3372) as applied to claims 7 and 8 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Amar et al. in view of Kjolseth et al. as applied to claims 1-4 and 21-22 above, and further in view of Eastman 

et al. as applied to claims 6, 10 and 23-25 above, and further in view of Goni-Urtiaga et al. as applied to claims 7 and 8 above, and further in view of Kobayashi et al. has been withdrawn in view of Applicant’s amendment.

VI.	Claims 11 and 12 have been rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 23-25 above, and further in view of Chen et al. (“Performance on PBI/H3PO4 Proton Conducting Membrane Fuel Cell Using Ethane as Fuel,” Chinese Journal of Inorganic Chemistry (2010 Jan), Vol. 26, No. 1, pp. 132-137).
	The rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Amar et al. in view of Kjolseth et al. as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. as applied to claims 6, 10 and 23-25 above, and further in view of Chen et al. has been withdrawn in view of Applicant’s amendment.

VII.	Claim 13 has been rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. 
(“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-4 and 21-22 above, 

and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 23-25 above, and further in view of Chen et al. (“Performance on PBI/H3PO4 Proton Conducting Membrane Fuel Cell Using Ethane as Fuel,” Chinese Journal of Inorganic Chemistry (2010 Jan), Vol. 26, No. 1, pp. 132-137) as applied to claims 11 and 12 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Amar et al. in view of Kjolseth et al. as applied to claims 1-4 and 21-22 above, and further in view of Eastman et al. as applied to claims 6, 10 and 23-25 above, and further in view of Chen et al. as applied to claims 11 and 12 above, and further in view of Kobayashi et al. has been withdrawn in view  of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 1-3, 5-7, 9-11, 13 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1
	line 5, “the positive electrode comprising nickel and gold” is new matter.
	Applicant’s specification discloses that:
As a non-limiting example, if the proton-conducting membrane 114 comprises a 
perovskite material (e.g., a BZCYYb, a BSNYYb, a doped BaCeO3, a doped BaZrO3, Ba2(YSn)Os.s, Ba3(CaNb2)O9, etc.) having an operational temperature within a range of from about 350°C to about 650°C, the positive electrode 112 may comprise a catalyst-doped perovskite material compatible with the perovskite material of the proton-conducting membrane 114. The positive electrode 112 may, for example, comprise a cermet material comprising at least one catalyst material including one or more (e.g., each) of nickel (Ni) and gold (Au), and at least one perovskite; such as one or more of a Ni/perovskite cermet (Ni-perovskite) material (e.g., Ni-BZCYYb, Ni-BSNYYb, Ni- BaCeO3, Ni-BaZrO3, Ni-Ba2(YSn)Os.s, Ni-Ba3(CaNb2)O9) or a NiAu/perovskite cermet (NiAu-perovskite) material (e.g., NiAu-BZCYYb, NiAu-BSNYYb, NiAu-BaCeO3, NiAu-BaZrO3, NiAu-Ba2(YSn)Os.s, NiAu-Ba3(CaNb2)O9. The catalyst material may include one or more of elemental particles individually including Ni or Au (e.g., Ni particles, Au particles), alloy particles individually including one or more (e.g., each) of Ni and Au (e.g., NiAu particles), and composite particles (e.g., core/shell particles) individually including one or more of Ni and Au (e.g., composite particles of Ni and Au). In some embodiments, the positive electrode 112 comprises Ni-BZCYYb. In additional embodiments, the positive electrode 112 comprises NiAu-BZCYYb (pages 16-17, [0047]).

	The positive electrode is disclosed as comprising a cermet material comprising at least one catalyst material and at least one perovskite material, e.g., a NiAu/perovskite cermet. There is no disclosure that the positive electrode is a metal electrode comprising a nickel and gold alloy.
The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the newly added limitation in amended claim 1. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

II.	Claims 5, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5
	line 3, “the another catalyst material” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 9
	line 2, “another catalyst material” lacks antecedent basis.
	There is no catalyst previously mentioned in order to have an additional one.

Claim 13
	line 2, “another catalyst material” lacks antecedent basis.
	There is no catalyst previously mentioned in order to have an additional one.


Claim Rejections - 35 USC § 103
I.	Claims 1-3 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Teamey et al. (US Patent Application Publication No. 2014/0357904 A1) and Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1).
Regarding claim 1, Amar teaches a method of forming a hydrocarbon product and ammonia, comprising:
• introducing C2H6 (= C2H6) to a positive electrode (= anode) of an electrochemical cell (= a solid-state proton conductor cell) comprising:
· the positive electrode, 
· a negative electrode (= cathode), and 
· a proton-conducting membrane between the positive electrode and the negative electrode, the proton-conducting membrane comprising an electrolyte material (= electrolyte);
	• introducing N2 (= N2) to the negative electrode (= 
    PNG
    media_image1.png
    216
    108
    media_image1.png
    Greyscale
) of the electrochemical cell; and 

	• applying a potential difference (= an applied potential) [page 1854, right column, lines 15-16] between the positive electrode and the negative electrode of the electrochemical cell while the C2H6 interacts with the positive electrode (
    PNG
    media_image2.png
    186
    148
    media_image2.png
    Greyscale
 ) so that hydrogen (H) atoms of the C2H6 release electrons (e-) to produce C2H4 (= C2H6 → C2H4 + H2) [page 1854, equation (3.8)], hydrogen ions (H+), and the e- at the positive electrode through non-oxidative deprotonation of the C2H6 at one or more temperatures, to transport the H+ through the proton-conducting membrane, and to produce NH3 at the negative electrode (=  

    PNG
    media_image3.png
    282
    232
    media_image3.png
    Greyscale
) [page 1854, right column,
lines 7-27; and page 1855, Fig. 6(b)].
The method of Amar differs from the instant invention because Amar does not disclose the following:

a.	Wherein the positive electrode comprises nickel and gold.
Amar teaches an anode (= 
    PNG
    media_image2.png
    186
    148
    media_image2.png
    Greyscale
) [page 1855, Fig. 6(b)]. 
Teamey teaches that:
The anode side of the reaction occurring in the second region 118 may include a carbon-based reactant, which may be a gas phase, liquid phase, or solution phase reactant, and a recycled reactant supplied to the second region 118. The second product 115 recoverable from the second region 118 may be derived from a variety of oxidations such as the oxidation of an organic chemical of the carbon-based reactant to another organic chemical product. Oxidations may be direct, such as the conversion of ethane to ethanol at the anode. They also may be indirect, such as conversion of ethane to ethanol utilizing a halogen produced at the anode. Recycled reactant may include a hydrogen halide or halide salt that may be recovered from the second product 115 via another reactor 108. For example, the recycled reactant may include AX where A is H, Li, Na, K, Cs, Mg, Ca, or other metal, or R4P+, R4N+ - where each R is independently alkyl or aryl - or a cation; and X is F, Cl, Br, I, or an anion; and mixtures thereof. Examples are in the table below (pages 2-3, [0029]).

	The chemical feed to the anode includes ethane (C2H6) and the oxidation product(s) include ethylene (C2H4) [page 3, Table 1]. Anode electrodes may be the same as cathode electrodes or different (page 7, [0065]), and include Au, Ni and their alloys (page 6, [0056]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode described by Amar with wherein the positive electrode comprises nickel and gold because using Au-Ni alloy as an anode material in the anode side of a reaction occurring in a second region of an electrochemical cell oxidizes ethane to ethylene.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein the electrolyte material has an ionic conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 600°C.
Amar teaches the dehydrogenation of ethane (= C2H6 → C2H4  + H2) [page 1854, equation (3.8)] in a solid-state proton conductor cell (page 1854, right column, line 9). The electrolyte is an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, line 11].
The electrolyte materials should exhibit high ionic conductivity in the range of 10−2 S cm−1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments (page 1846, bridging paragraph).

Kjolseth teaches the dehydrogenation of ethane (page 3, [0063]) in a membrane reactor (page 10, [0277]; and Fig. 7).
The hydrogen transport membrane must be of a material that can selectively transport hydrogen in ionic form as protons. It is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C. in atmospheres containing gases such as alkanes, water, hydrogen and CO2. The membrane material should not promote carbon deposits in the reactor, which typically means that the material should have very low tendency towards carbon uptake, should be of a basic nature and also should have a surface that does not catalytically promote activation of alkanes, in particular methane (page 4, [0080]).


One group of materials that can meet these requirement is some mixed metal oxides, and it is preferred if the membrane material used in the hydrogen transport membrane comprises a mixed metal oxide. Ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm. The proton conductivity of the membrane of the invention is preferably at least 1.5x10-3 S/cm, especially at least 5x10-3 S/cm. Further, ideally the membrane of the invention should an oxygen transport number of 0.001 to 0.5, such as 0.01 to 0.2, preferably between 0.05 and 0.1 (page 4, [0081]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte material described by Amar with wherein the electrolyte material has an ionic conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 600°C because although Amar teaches an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4), Amar teaches that the electrolyte materials should exhibit high ionic conductivity in the range of 10-2 S cm-1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments where Kjolseth teaches hydrogen transport membranes of mixed metal oxides having a proton 
conductivity of at least 1x10-3 S/cm selectively transport hydrogen in ionic form as protons, and which are also chemically inert and stable at temperatures between 500o C. and 1000o C. in atmospheres containing gases such as alkanes, water, hydrogen and CO2.
Thus, using a hydrogen transport membrane of the mixed metal oxides disclosed by Kjolseth as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l 

Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 
343 (CCPA 1958).
	c.	Wherein the non-oxidative deprontonation of the C2H6 is at the one or more temperatures.
	Amar teaches that the rate of ammonia was up to 6.95x10-9 mol s-1 cm-2 at 650 oC with an applied potential of 1 V (page 1854, right column, lines 14-16). 
	Kjolseth teaches that:
The hydrogen transport membrane must be of a material that can selectively transport hydrogen in ionic form as protons. It is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C. in atmospheres containing gases such as alkanes, water, hydrogen and CO2. The membrane material should not promote carbon deposits in the reactor, which typically means that the material should have very low tendency towards carbon uptake, should be of a basic nature and also should have a surface that does not catalytically promote activation of alkanes, in particular methane (page 4, [0080]).

One group of materials that can meet these requirement is some mixed metal oxides, and it is preferred if the membrane material used in the hydrogen transport membrane comprises a mixed metal oxide. Ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm. The proton conductivity of the membrane of the invention is preferably at least 1.5x10-3 S/cm, especially at least 5x10-3 S/cm. Further, ideally the membrane of the invention should an oxygen transport number of 0.001 to 0.5, such as 0.01 to 0.2, preferably between 0.05 and 0.1 
(page 4, [0081]).

The process within the reactor is normally operated at high temperatures of 300o C. to 1000o C., preferably 400o C. to 800o C. The pressure within the reactor may range from 0.5 to 50 bar, 

preferably 5 bar to 25 bar (page 8, [0238]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-oxidative deprontonation of the C2H6 described by Amar with wherein the non-oxidative deprontonation of the C2H6 is at the one or more temperatures because although Amar teaches a temperature of 650 oC, that is with using an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, lines 7-27]. Kjolseth teaches using a hydrogen transport membrane comprising a mixed metal oxide having a proton conductivity of at least 1x10-3 S/cm (page 4, [0080]) in a reactor that normally operates at high temperatures of 300o C. to 1000o C. (page 8, [0238]).
	Thus, when a hydrogen transport membrane comprising a mixed metal oxide having a proton conductivity of at least 1x10-3 S/cm is used in the process of Amar, the process within the reactor is operated at temperatures of 300o C and 1000oC will not only dehydrogenate the ethane but selectively transport hydrogen in ionic form as protons to the cathode for reaction with the nitrogen.
Furthermore, it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general 

conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or 
workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 2, Kjolseth teaches selecting the proton-conducting membrane to comprise at least one perovskite material (= it is preferred if the ceramic material of the membrane adopts a perovskite crystal structure) [page 4, [0117]] having a H+ conductivity greater than or equal to about 10-2 S/cm (= ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm) [page 4, [0081]] at one or more temperatures within a range of from about 400°C to about 600°C. (= it is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C.) [page 4, [0080]]. 
	Regarding claim 3, Kjolseth teaches wherein selecting the proton-conducting membrane to comprise at least one perovskite material comprises selecting the at least one perovskite material to comprise one or more of a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), yttrium-doped BaCeO3, yttrium-doped BaZrO3, Ba2(YSn)O5.5, and Ba3(CaNb2)O9 (= a membrane layer material comprising AZraCebAcccO3-y) [page 2, [0047] and [0050]-[0055]].
	Regarding claim 21, Kjolseth teaches selecting the proton-conducting membrane to comprise one or more of a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), and a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb) [= a membrane layer material comprising AZraCebAcccO3-y] (page 2, [0047] and [0050]-[0055]).
	Regarding claim 22, Kjolseth teaches selecting the proton-conducting membrane to 

comprise a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) [= a membrane layer material comprising AZraCebAcccO3-y] (page 2, [0047] and [0050]-[0055]).

II.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Teamey et al. (US Patent Application Publication No. 2014/0357904 A1) and Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-3 and 21-22 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	Amar, Teamey and Kjolseth are as applied above and incorporated herein.
	Regarding claim 5, the method of Amar differs from the instant invention because Amar does not disclose selecting the negative electrode to comprise a catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of a Ru/perovskite cermet, an RuNi/perovskite cermet, an RuCe/perovskite cermet, and a RuNiCe/perovskite cermet.
	Amar teaches producing ammonia (N2 + 6H+ + 6e- → 2NH3) [page 1848, equation (3.3)] 
using a negative electrode (= 



 
    PNG
    media_image1.png
    216
    108
    media_image1.png
    Greyscale
) [page 1855, Fig. 6(b)]. 
	Kobayashi teaches the effect of ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) used as a cathode catalyst for the electrochemical synthesis of ammonia in a double chamber reactor cell has been studied (page 43, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode described by Amar by selecting the negative electrode to comprise a catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of a Ru/perovskite cermet, an RuNi/perovskite cermet, an RuCe/perovskite cermet, and a RuNiCe/perovskite cermet because using ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) as a cathode catalyst material electrochemically synthesizes ammonia.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the
prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
The selection of old parts to operate in new environments in order to achieve the same 
results was held to have been obvious. In re Ross 105 USPQ 237. 

III.	Claims 6, 10 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Teamey et al. (US Patent Application Publication No. 2014/0357904 A1) and Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-3 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1).
	Amar, Teamey and Kjolseth are as applied above and incorporated herein.
Regarding claim 6, the method of Amar differs from the instant invention because Amar does not disclose selecting the proton-conducting membrane to comprise at least one solid acid material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 200°C to about 400°C.
Amar teaches a solid-state proton conductor cell (page 1854, right column, line 9). The electrolyte is an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, line 11].
The electrolyte materials should exhibit high ionic conductivity in the range of 10−2 S cm−1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments (page 1846, bridging paragraph).

	Eastman teaches that:


The electrolyte of the electro-hydrocarbon devices may comprise various ionic conductors. Preferably, the electrolyte is selected from the group of protonic conductors. For example, protonic conductors comprising polymeric materials and solid acids may be preferred for low temperature (e.g., about 80o C. to about 300o C.) operation of the electro-hydrocarbon device. Protonic conductors comprising ceramic mixed oxides such as cerates and zirconates may be preferred for high temperature (e.g., about 500o C. to about 900o C.) operation of the electro-hydrocarbon device. Preferably, the protonic conductor will have an ionic conductivity (σ) between about 0.01 S/cm to about 0.1 S/cm (page 8, [0179]).

	In regards to polymeric materials and solid acids, the following exemplary list of protonic conductors may be used as electrolytes in the electro-hydrocarbon devices described herein: (page 8, [0180]).

	solid acids consisting of CsHSO4, preferably for operation of the device at temperatures from about 150o C. to about 160o C. (page 8, [0182]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Amar by selecting the proton-conducting membrane to comprise at least one solid acid material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 200°C to about 400°C because although Amar teaches an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4), Amar teaches that the electrolyte materials should exhibit high ionic conductivity in the range of 10-2 S cm-1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments where Eastman teaches that protonic conductors comprising solid acids having ionic conductivities (σ) between about 0.01 S/cm to about 0.1 S/cm are used as electrolytes in electro-hydrocarbon devices operating at a low temperature (e.g., about 80o C. to about 300o C.)
Thus, using a protonic conductor of the solid acids disclosed by Eastman as the 

electrolyte in the solid-state proton conductor cell of Amar would have been doing the same 
endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 10, the method of Amar differs from the instant invention because Amar does not disclose selecting the proton-conducting membrane to comprise at least one polybenzimidazole (PBI) material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 200°C.
Amar teaches a solid-state proton conductor cell (page 1854, right column, line 9). The electrolyte is an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, line 11].
The electrolyte materials should exhibit high ionic conductivity in the range of 10−2 S cm−1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments (page 1846, bridging paragraph).

	Eastman teaches that:


The electrolyte of the electro-hydrocarbon devices may comprise various ionic conductors. Preferably, the electrolyte is selected from the group of protonic conductors. For example, protonic conductors comprising polymeric materials and solid acids may be preferred for low temperature (e.g., about 80o C. to about 300o C.) operation of the electro-hydrocarbon device. Protonic conductors comprising ceramic mixed oxides such as cerates and zirconates may be preferred for high temperature (e.g., about 500o C. to about 900o C.) operation of the electro-hydrocarbon device. Preferably, the protonic conductor will have an ionic conductivity (σ) between about 0.01 S/cm to about 0.1 S/cm (page 8, [0179]).

	In regards to polymeric materials and solid acids, the following exemplary list of protonic conductors may be used as electrolytes in the electro-hydrocarbon devices described herein: (page 8, [0180]).

	polybenzimidazole (PBI) electrolyte membranes, preferably for operation of the device at temperatures from about 120o C. to about 200o C. (page 8, [0184]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Amar by selecting the proton-conducting membrane to comprise at least one polybenzimidazole (PBI) material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 200°C because although Amar teaches an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4), Amar teaches that the electrolyte materials should exhibit high ionic conductivity in the range of 10-2 S cm-1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments where Eastman teaches that protonic conductors comprising polybenzimidazole (PBI) having ionic conductivities (σ) between about 0.01 S/cm to about 0.1 S/cm are used as electrolytes in electro-hydrocarbon devices operating at a low temperature (e.g., about 80o C. to about 300o C.).

Thus, using a protonic conductor of polybenzimidazole (PBI) disclosed by Eastman as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 24, Eastman teaches selecting the proton-conducting membrane to comprise Ba2(YSn)O5.5 (= Ba2YSnO5.5) [page 9, [0199]].
	Regarding claim 25, Eastman teaches selecting the proton-conducting membrane to comprise Ba3(CaNb2)O9 (= Ba3Ca1.17Nb1.83O9-α) [page 9, [0199]].

IV.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over A Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Teamey et al. (US Patent Application Publication No. 2014/0357904 A1) and Kjolseth et al. (US Patent Application 

Publication No. 2019/0284048 A1) as applied to claims 1-3 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 24-25 above, and further in view of Goni-Urtiaga et al. (“Solid Acids as Electrolyte Materials for Proton Exchange Membrane (PEM) Electrolysis,” International Journal of Hydrogen Energy (2012 Feb 1), Vol. 37, No. 4, pp. 3358-3372).
	Amar, Teamey, Kjolseth and Eastman are as applied above and incorporated herein.
Regarding claim 7, the method of Amar differs from the instant invention because Amar 
does not disclose selecting the proton-conducting membrane to comprise at least one solid acid material comprises selecting the at least one solid acid material to comprise CsH2PO4.
	Eastman teaches solid acids consisting of CsHSO4 (page 8, [0182]).
	Goni-Urtiaga teaches that solid acids, materials which present a chemistry between an acid and a salt, make potential candidates to use as proton conducting electrolytes. A stable material with good proton conductivity (>10-2 S cm-1) in the range of 150-300 oC is desirable (page 3358, abstract). The solid acids include CsHSO4 and CsH2PO4 (page 3366, Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Amar by selecting the proton-conducting membrane to comprise at least one solid acid material comprises selecting the at least one solid acid material to comprise CsH2PO4 because CsH2PO4 is a solid acid used as an electrolyte material for proton exchange.
Thus, using a protonic conductor of CsH2PO4 disclosed by Goni-Urtiaga as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of 

selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).

V.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over A Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Teamey et al. (US Patent Application Publication No. 2014/0357904 A1) and Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-3 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 24-25 above, and further in view of Goni-Urtiaga et al. (“Solid Acids as Electrolyte Materials for Proton Exchange Membrane (PEM) Electrolysis,” International Journal of Hydrogen Energy (2012 Feb 1), Vol. 37, No. 4, pp. 3358-3372) as applied to claim 7 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton 

Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	Amar, Teamey, Kjolseth, Eastman and Goni-Urtiaga are as applied above and incorporated herein.
	Regarding claim 9, the method of Amar differs from the instant invention because Amar does not disclose selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of elemental Ru and an Ru alloy.
	Amar teaches producing ammonia (N2 + 6H+ + 6e- → 2NH3) [page 1848, equation (3.3)] 
using a negative electrode (= 
    PNG
    media_image1.png
    216
    108
    media_image1.png
    Greyscale
) [page 1855, Fig. 6(b)]. 
Kobayashi teaches the effect of ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) used as a cathode catalyst for the electrochemical synthesis of ammonia in a double chamber reactor cell has been studied (page 43, abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode described by Amar by selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst 

material comprising one or more of elemental Ru and an Ru alloy because using ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) as a cathode catalyst material electrochemically synthesizes ammonia.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
The selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. 

VI.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Teamey et al. (US Patent Application Publication No. 2014/0357904 A1) and Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-3 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 24-25 above, and further in view of Chen et al. (“Performance on PBI/H3PO4 Proton Conducting Membrane Fuel Cell Using Ethane as Fuel,” Chinese Journal of Inorganic Chemistry (2010 Jan), Vol. 26, No. 1, pp. 132-137).

Amar, Teamey, Kjolseth and Eastman are as applied above and incorporated herein.
	Regarding claim 11, the method of Amar differs from the instant invention because Amar does not disclose selecting the proton-conducting membrane to comprise at least one PBI material comprises selecting the at least one PBI material to comprise H3PO4-doped PBI.
	Eastman teaches polybenzimidazole (PBI) electrolyte membranes, preferably for operation of the device at temperatures from about 120o C. to about 200o C. (page 8, [0184]).
	Chen teaches a proton-conducting membrane of PBI/H3PO4. Chen teaches a fuel cell having the configuration of C3H6, (Pt/C anode)/PBI/H3PO4 membrane/(Pt/C cathode), O2 (page 132, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Amar by selecting the proton-conducting membrane to comprise at least one PBI material comprises selecting the at least one PBI material to comprise H3PO4-doped PBI because PBI/H3PO4 is a polybenzimidazole (PBI) electrolyte membrane that is proton-conducting for where C2H6 is used as a fuel at the anode.
Thus, using a protonic conductor of PBI/H3PO4 disclosed by Chen as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 

Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).

VII.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Teamey et al. (US Patent Application Publication No. 2014/0357904 A1) and Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-3 and 21-22 above, and further in view of Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 6, 10 and 24-25 above, and further in view of Chen et al. (“Performance on PBI/H3PO4 Proton Conducting Membrane Fuel Cell Using Ethane as Fuel,” Chinese Journal of Inorganic Chemistry (2010 Jan), Vol. 26, No. 1, pp. 132-137) as applied to claim 11 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	Amar, Teamey, Kjolseth, Eastman and Chen are as applied above and incorporated herein.

	Regarding claim 13, the method of Amar differs from the instant invention because Amar does not disclose selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of elemental Ru and an Ru alloy.
Amar teaches producing ammonia (N2 + 6H+ + 6e- → 2NH3) [page 1848, equation (3.3)] 
using a negative electrode (= 
    PNG
    media_image1.png
    216
    108
    media_image1.png
    Greyscale
) [page 1855, Fig. 6(b)]. 
	Kobayashi teaches the effect of ruthenium (Ru) addition to yttrium doped barium cerate 
(BaCe0.9Y0.1O3-δ) used as a cathode catalyst for the electrochemical synthesis of ammonia in a double 
chamber reactor cell has been studied (page 43, abstract).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the negative electrode described by Amar 
by selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce the NH3 from the N2, the H+, and e-, the another catalyst material comprising one or more of elemental Ru and an Ru alloy because using ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) as a cathode catalyst material electrochemically synthesizes ammonia.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
The selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. 

VIII.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) in view of Teamey et al. (US Patent Application Publication No. 2014/0357904 A1) and Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1-3 and 21-22 above, and further in view of Taniguchi et al. (US Patent No. 5,244,753).
	Amar, Teamey and Kjolseth are as applied above and incorporated herein.
	Regarding claim 23, the method of Amar differs from the instant invention because Amar does not disclose selecting the proton-conducting membrane to comprise a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb).
Amar teaches a solid-state proton conductor cell (page 1854, right column, line 9). The electrolyte is an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4) [page 1854, right column, line 11].

The electrolyte materials should exhibit high ionic conductivity in the range of 10−2 S cm−1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability in both oxidising/reducing environments (page 1846, bridging paragraph).

	Taniguchi teaches:

The present invention relates, in a first aspect, to a solid electrolyte fuel cell employing, as the electrolyte, a novel perovskite double oxide exhibiting excellent mixed protonic-oxide ionic conductivity in a temperature region of 850o to 650o C. The fuel cell produces a high output with excellent long-term operation stability even at temperatures of 850o C. and below (col. 3, lines 46-52).

The present invention relates, in a second aspect, to a method of manufacturing such a solid electrolyte fuel cell at low cost. The method comprises molding a finely divided powder of the novel perovskite double oxide defined above into a thin layer by the tape casting technique, sintering the perovskite double oxide layer, depositing a positive air electrode layer on one side of the layer and a negative fuel electrode on the other side to provide a cell element sheet, and assembling it into a fuel cell. The electrolyte for a solid electrolyte fuel cell according to the present invention consists, as its main ingredient, of a mixed ionically conductive body of proton and oxide-ion comprised of perovskite-type double oxide shown by a general formula AxByO3-δ, where x=1, y=1, and 0.25 < α < 0.50, and A involves at least one element selected from the group of Mg, Ca, Sr, and Ba, the sum of whose mol number is within 0.50~1.0, and if it is less than 1, A is filled up by one of the elements Al, V, Zr, Nb, Ta, W, or Bi, and B is comprised of at least one element selected from the group of Y, La, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, and Yb. When a perovskite type double oxide of the above composition and having oxide deficit, mixed ionical conduction of protons and oxide-ions is obtained (col. 3, line 53 to col. 4, line 8).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Amar by selecting the proton-conducting membrane to comprise a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb) because although Amar teaches an oxide-salt composite electrolyte YDC-(Ca3(PO4)2-K3PO4), Amar teaches that the electrolyte materials should exhibit high ionic conductivity in the range of 10-2 S cm-1 in order to minimise the ohmic losses, negligible electronic conductivity, mechanical strength and chemical stability 

in both oxidising/reducing environments where Taniguchi teaches that perovskite-type double oxide shown by a general formula AxByO3-δ is an electrolyte for a solid electrolyte fuel cell which conducts protons and have high ionic conductivities (col. 5, Table 1).
Thus, using the perovskite-type double oxide shown by a general formula AxByO3-δ as disclosed by Taniguchi as the electrolyte in the solid-state proton conductor cell of Amar would have been doing the same endeavor of selectively transporting hydrogen in ionic form as protons between an anode and a cathode of a solid-state electrochemical device. This would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). 
Furthermore, substituting one proton-conducting membrane for another would not destroy what Amar wants to do.
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).

RE: REMARKS
	Applicant states that the prior art references, alone or in combination, do not teach or suggest all of the limitations of amended independent claim 1.
	Amar teaches ammonia synthesis using natural gases and nitrogen in a solid-state proton conductor cell (page 1855, Fig. 6) where Teamey teaches anode materials (page 7, 

[0065]) for ethane oxidation (page 2, [0022]); Kobayashi teaches cathode materials (page 43, abstract) for nitrogen reduction; and Kjolseth (page 2, [0047]), Eastman (page 8, [0182] and [0184]; and page 9, [0199]), Goni-Urtiaga (page 3364, “3.1.2.1. CsH2PO4”), Chen (page 132, abstract) and Taniguchi (col. 2, line 62 to col. 3, line 8) teach proton-conducting membrane materials.
The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	There is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).

Applicant's amendment necessitated the new ground(s) of rejection presented in this 

Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 11, 2022